NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3549-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTOPHER J. CHRISTIE,

     Defendant-Respondent.
_________________________________

                    Argued September 18, 2018 – Decided November 5, 2018

                    Before Judges Yannotti, Rothstadt and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Municipal Appeal No. 16-
                    1945.

                    Donald F. Burke argued the cause for appellant William
                    J. Brennan.

                    William P. Miller, Special Deputy Attorney General/
                    Acting Assistant Prosecutor, argued the cause for
                    respondent State of New Jersey (Dennis Calo, Acting
                    Bergen County Prosecutor, attorney; John J. Scaliti,
                    Legal Assistant, on the brief).
            Kevin H. Marino argued the cause for respondent
            Christopher J. Christie (Marino, Tortorella & Boyle,
            PC, attorneys; Craig Carpenito, on the brief).

PER CURIAM

      In this appeal, we are asked whether under the unique circumstances of

this case, a private citizen has standing to seek the court's appointment of an

independent special prosecutor to pursue a citizen-complaint once probable

cause has been determined. We conclude that such standing does not exist.

Accordingly, we affirm the Law Division's order determining that the

complainant in this case did not have standing to seek that relief.

      This matter arose out of a citizen-complaint filed by William J. Brennan

under Rule 7:2-2(a)(1). That rule provides in pertinent part:

            Citizen Complaint. A Complaint-Warrant . . . or a
            summons charging any offense made by a private
            citizen may be issued only by a judge or, if authorized
            by the judge, by a municipal court administrator or
            deputy court administrator of a court with jurisdiction
            in the municipality where the offense is alleged to have
            been committed within the statutory time limitation.
            The complaint-warrant . . . or summons may be issued
            only if it appears to the judicial officer from the
            complaint, affidavit, certification or testimony that
            there is probable cause to believe that an offense was
            committed, the defendant committed it, and a
            Complaint-Warrant or summons can be issued.

            [Rule 7:2-2(a)(1).]


                                                                       A-3549-16T4
                                        2
      In accordance with the Rule, Brennan filed a complaint in Fort Lee

alleging defendant, former governor Christopher J. Christie, committed an act

of second-degree official misconduct, N.J.S.A. 2C:30-2(b), that was related to

the incident that has become known as "Bridgegate." The complaint stated that

defendant committed an act of official misconduct when he "refrained from

ordering that his subordinates take all necessary action to re-open local access

lanes to the George Washington Bridge."

      The matter was transferred from Fort Lee to the Municipal Court for

Vicinage II (Bergen County), and that court scheduled the matter for a probable

cause hearing. Prior to the hearing, then-Attorney General, Christopher S.

Porrino, and then-Bergen County Prosecutor, Gurbir S. Grewal, recused

themselves from individually participating in the matter. Responsibility for the

matter was turned over to a First Assistant County Prosecutor (FACP). At the

hearing on October 13, 2016, the municipal court judge did not permit either

defendant or his counsel to participate and after considering evidence presented

by Brennan, the judge determined that there was probable cause for the

complaint's filing and referred the matter to the Bergen County Prosecutor's

Office (BCPO).




                                                                        A-3549-16T4
                                       3
      On October 19, 2016, Brennan filed an emergent motion before the Law

Division to disqualify the Office of Attorney General (OAG) and all county

prosecutors due to an alleged conflict of interest, and for the appointment a

special prosecutor. On December 2, 2016, Judge Bonnie J. Mizdol issued an

order, accompanied by a written opinion, denying Brennan's motion because as

a civilian complainant, he lacked standing to pursue the application for a special

prosecutor. She found that Brennan's "role in this matter concluded at the end

of the probable cause hearing." Relying on Rule 3:25-1(a), and Rule 3:23-9,

Judge Mizdol determined that after the matter was "turned over to the [BCPO],

[it] possesse[d] sole authority regarding whether or not to pursue the matter

further." The judge concluded that "[b]ased upon Brennan's lack of standing,

[she was] precluded from entertaining the substantive issue[s]" of his arguments.

      Brennan moved for reconsideration and on December 23, 2016, Judge

Mizdol issued an order and written opinion denying the motion. The judge

found that Brennan failed to "put forth any case law, statute, rule, regulation, or

constitutional provision" justifying his application.

      In the meantime, on November 2, 2016, defendant filed a motion in the

Law Division for leave to file an interlocutory appeal of the municipal court

judge's finding of probable cause. On January 12, 2017, Judge Mizdol issued


                                                                           A-3549-16T4
                                        4
an order and written opinion granting defendant's motion for leave to appeal, but

denying his motion to dismiss the complaint with prejudice. She remanded the

matter to the municipal court for a new probable cause hearing because

defendant's counsel was not permitted to participate at the first hearing.

      Prior to the new probable cause hearing, on January 27, 2017, the FACP

wrote a nine-page letter to Judge Mizdol as required by Rule 3:25-1(a),

explaining that his office did "not intend to pursue the charges against defendant

based on [its] review of the evidence and [its] ethical obligations." According

to the FACP, based on his office's investigation, "[the] charge cannot be proven

beyond a reasonable doubt." Notwithstanding the BCPO's determination, on

February 2, 2017, the municipal court judge conducted a new probable cause

hearing.   Due to the BCPO's decision not to pursue the charges against

defendant, and despite Judge Mizdol's reason for remanding, defendant's

counsel waived his right to appear at the hearing and the matter proceeded

without defendant's participation.

      At the hearing, Brennan again moved for the appointment of a special

prosecutor. The municipal court judge denied the request, stating: "the problem

that I have with . . . Brennan's request is the same that Judge Mizdol had, namely

that we can't let witnesses decide who will prosecute cases, and that is . . .


                                                                             A-3549-16T4
                                        5
Brennan's status, he is a witness for the State." The judge reserved the issue of

probable cause until February 16, 2017, when he rendered an oral decision

finding again that there was sufficient probable cause for a complaint -summons

to issue against defendant.

      Brennan appealed the municipal court judge's denial of his motion to

appoint a special prosecutor. 1 He also sought referral of the matter to a grand

jury, alleging that the prosecutor's refusal to prosecute was an abuse of his

discretion. In response, the FACP wrote to Judge Mizdol, informing her that his

office had "administratively dismissed the . . . complaint" against defendant and

its "review of the transcript of the municipal court judge's February 2017

probable cause finding provides no additional insights or bases which would

warrant the [BCPO] taking a different tack."

      On March 17, 2017, Judge Mizdol issued an order, accompanied by a nine-

page written decision, affirming the municipal court judge's denial of Brennan's

request to appoint a special prosecutor. Judge Mizdol observed that Brennan's

appeal was actually a motion for reconsideration of her earlier order and denied

that relief. The judge ruled that Brennan's lack of standing was a "settled legal


1
  Brennan evidently also filed a separate petition seeking the appointment of an
independent special prosecutor. A copy of the petition was not included in his
appendix.
                                                                         A-3549-16T4
                                       6
issue" in the case and she would "not consider the merits of [his] standing . . .

for yet a third time." Judge Mizdol also denied Brennan's request to refer the

matter to the grand jury. She stated:

            While the court remains forever mindful of the
            heightened concern for conflict when a governor is
            facing criminal prosecution by the very state he is
            tasked to govern, it rejects Brennan's argument that
            [the] BCPO abused its prosecutorial discretion. This
            court is satisfied that [the] BCPO has, to avoid an actual
            or perceived appearance of impropriety, designated a
            prosecutor not appointed by [defendant] or his
            administration, who has unbridled discretion to present
            the charges to a grand jury, downgrade the charges to a
            lesser offense or dismiss the charges. R. 3:25-1[(a)].

            There is nothing in the record to suggest [the] BCPO
            arbitrarily dismissed the complaint in lieu of
            conducting a thorough investigation and soundly
            exercising its discretion to dismiss.

                  ....

            The court is satisfied that [the] BCPO exercised its
            duties in good faith and with sound discretion, carefully
            examining available evidence, the law, and the facts.

      The judge also addressed Brennan's argument that "declining to prosecute

a charge where a probable cause finding has been made is 'reasonably' perceived

by the public as impropriety, warranting the appointment of a special

prosecutor." The judge stated the following about Brennan's contention:



                                                                         A-3549-16T4
                                        7
            This argument neglects the distinction between the
            threshold proofs sufficient to sustain a finding of
            "probable cause" and those required to sustain the
            "beyond a reasonable doubt" burden of proof. In its
            detailed March 2, 2017, letter notifying the court of its
            decision to administratively dismiss the complaint,
            [the] BCPO reasoned that it does not believe that it can
            prove the charge of official misconduct beyond a
            reasonable doubt.      The court finds the BCPO's
            representation of inability to meet this highest burden
            of proof to be a valid justification for administrative
            dismissal, as a "prosecutor should not . . . permit the
            continued pendency of criminal charges in the absence
            of sufficient admissible evidence to support a
            conviction."

            [citation omitted.]

This appeal followed.

      In his appeal from Judge Mizdol's last order, Brennen argues that the

"appearance of partiality"        mandated   the appointment     of a "special

prosecutor . . . in order to maintain public confidence in the administration of

justice." According to Brennan, "[i]n order to give meaning to Rule 7:2-2(a)(1),

a citizen must be afforded the right to seek [the] appointment of an independent

special prosecutor when the prosecutor making the decision as to whether to

proceed with the case once probable cause is found has an indisputable

conflict[.]" Brennan avers that "a special prosecutor must be appointed in order

to maintain public confidence in the administration of justice[.]" Relying on In


                                                                        A-3549-16T4
                                        8
re Thirty-Fifth Statewide Investigating Jury, 112 A.3d 624 (Pa. 2015), a

Pennsylvania case, he argues that "[o]ther States have recognized the inherent

or implied power of the judiciary to preserve and protect the proper

administration of justice" by appointing a special prosecutor. Brennan also

contends that he has standing to seek the appointment under Rule 7:2-2(a)(1)

and that this appeal has not been rendered moot by the FACP's decision not to

pursue a prosecution because the determination "was tainted by the conflict

[Brennan is seeking] to be eliminated."

      A trial court's determination about standing is a legal issue, subject to our

de novo review. "The issue of standing [and a trial judge's interpretation of the

law] present[] . . . legal question[s] subject to [this court's] de novo review."

Courier-Post Newspaper v. Cty. of Camden, 413 N.J. Super. 372, 381 (2010)

(citations omitted).

      We have considered Brennan's contentions under our de novo standard of

review and in light of the record and the applicable legal principles.          We

conclude that his contentions are without merit. We affirm substantially for the

reasons expressed by Judge Mizdol in her thoughtful and comprehensive written

decisions. We add only the following comments.




                                                                           A-3549-16T4
                                          9
      At the outset, we observe that Brennan did not have standing to appeal

any of the municipal court's decisions to the Law Division or appeal from Judge

Mizdol's orders. See State v. Bradley, 420 N.J. Super. 138, 142 (App. Div.

2011). As a citizen complainant, Brennan's role was limited to that "of the

victim or concerned citizen[,]" or witness "report[ing] knowledge of criminal

activities to the proper law enforcement authorities." In re Loigman, 183 N.J.

133, 139 (2005). Other than as a possible witness, a citizen complainant has no

further role in the criminal process. Once a judicial officer determines the

existence of probable cause to issue a complaint or summons, it is the prosecutor

who reviews the complaint, under Rule 3:2-1, and determines "whether the

charges merit presentation to the grand jury or, alternatively, outright dismissal

or downgrade to the municipal court." Id. at 144. "The complainant has no right

to appeal" the dismissal of a criminal complaint, State v. Vitiello, 377 N.J.

Super. 452, 455 (App. Div. 2005), and cannot "act as a prosecuting attorney [for

purposes of appeal] without the special approval and process provided in Rule

3:23-9(d)" that are not applicable here. Bradley, 420 N.J. Super. at 142.

      Even if Brennan had standing, the premise of his argument for the

appointment of a special prosecutor is incorrect.        Contrary to Brennan's

argument, there was no incurable conflict presented by the BCPO continuing to


                                                                          A-3549-16T4
                                       10
represent the interests of the State after the County Prosecutor recused himself.

There is no authority for the recusal of a county prosecutor's office or for finding

an appearance of conflict if a county prosecutor recuses himself or herself and

the members of the office continue to perform their obligations as prosecutors

in the same matter. See State v. Harvey, 176 N.J. 522, 531 (2003) (refusing to

disqualify an entire prosecutor's office based on the conflict of a single

prosecutor); State v. Irizarry, 271 N.J. Super. 577, 591 (App. Div. 1994) ("We

have found no case that stands for the proposition that an entire prosecutor's

office should be disqualified because some members of the office are [faced

with a conflict].")

      Also, there is no authority in this State for a court to appoint a special

prosecutor under the circumstances here. Brennan's reliance on In re Thirty-

Fifth Statewide Investigating Jury, in support of his contention that the judiciary

has the ability to appoint a special prosecutor is inapposite. First, this court is

not bound by out-of-state case law. See Abel Holding Co. v. Am. Dist. Tel. Co.,

147 N.J. Super. 263, 271 (App. Div. 1977). Second, that case involved the

court's attempt to protect the integrity of the grand jury process under its

supervision, pursuant to specific legislation, when it was confronted with a need

to investigate Pennsylvania's Attorney General because there were reasonable


                                                                            A-3549-16T4
                                        11
grounds to believe that she may have compromised grand jury secrecy. In re

Thirty-Fifth Statewide Investigating Jury, 112 A.3d at 625. As the Pennsylvania

Supreme Court recognized in that case, the facts presented there were

distinguishable from a situation where, as here, a litigant seeks the

"displacement of a non-conflicted . . . official from the performance of his

duties." Id. at 631.

      In any event, the court in that case was not asked to address the issue of a

citizen-complainant's standing to seek the appointment of a special prosecutor

under the present circumstances, which the municipal court judge, Judge

Mizdol, and we have now found Brennan lacked in this case.

      Affirmed.




                                                                          A-3549-16T4
                                      12